DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7-8 are objected to because of the following informalities:  
Claim 1 recites “the wire” in line 5, lacks antecedent basis.
Claim 7 recites “the wire” in line 5, lacks antecedent basis.
Claim 8 recites “the wire” in line 5, lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohta et al. (US 2007/0080592).
Regarding claim 1, Ohta teaches a method for producing a wire coil (44), wherein multiple windings of a ply of the wire coil (44) consisting of an insulated wire (insulation 43) starting from a first winding (44c) up to a last winding (44a) are wound onto a coil core (42) of the wire coil (44), wherein the last winding (44a) is hooked in an electrically insulating deflection hook (54) of the wire coil (44) which is fixed with respect to the coil core (42) and the wire (44) is deflected by the deflection hook (54).

    PNG
    media_image1.png
    391
    507
    media_image1.png
    Greyscale

Regarding claim 2/1, Ohta was discussed above in claim 1. Ohta further teaches wherein the ply, viewed in section, is produced having a winding window which widens in the direction of a longitudinal center axis of the coil core (42).

    PNG
    media_image2.png
    175
    183
    media_image2.png
    Greyscale

	Regarding claim 3/1, Ohta was discussed above in claim 1. Ohta further teaches wherein the last winding (44a) is formed spaced apart from the first winding (44c) in the direction of the longitudinal center axis (44c is in the inner portion of the ply, while 44a is on the outer portion of the ply).
	Regarding claim 4/1, Ohta was discussed above in claim 1. Ohta further teaches wherein the deflection hook (54) is fastened to the coil core (42) or is wrapped in the ply for fixing with respect to the coil core (42).
	Regarding claim 5/1, Ohta was discussed above in claim 1. Ohta further teaches wherein the deflection hook (54) is arranged in such a way that it supports the last winding (44a) in the direction of the longitudinal center axis (FIG 10).
	Regarding claim 6/1, Ohta was discussed above in claim 1. Ohta further teaches wherein a deflection hook (54) made of a plastic (resin is also a type of plastic) or an insulated metal is used as the deflection hook (54).
	Regarding claim 10/1, Ohta was discussed above in claim 1. Ohta further teaches wherein the wire (44) is deflected by at least 60º, at least 75º, at least 90º, or greater than 90º by the deflection hook (54).
	Regarding claim 11/2, Ohta was discussed above in claim 2. Ohta further teaches wherein the last winding (44a) is formed spaced apart from the first winding (44c) in the direction of the longitudinal center axis (44c is in the inner portion of the ply, while 44a is on the outer portion of the ply).
Regarding claim 12/2, Ohta was discussed above in claim 2. Ohta further teaches wherein the deflection hook (54) is fastened to the coil core (42) or is wrapped in the ply for fixing with respect to the coil core (42).
Regarding claim 13/3, Ohta was discussed above in claim 3. Ohta further teaches wherein the deflection hook (54) is fastened to the coil core (42) or is wrapped in the ply for fixing with respect to the coil core (42).
	Regarding claim 14/2, Ohta was discussed above in claim 2. Ohta further teaches wherein the deflection hook (54) is arranged in such a way that it supports the last winding (44a) in the direction of the longitudinal center axis (FIG 10).
	Regarding claim 15/3, Ohta was discussed above in claim 3. Ohta further teaches wherein the deflection hook (54) is arranged in such a way that it supports the last winding (44a) in the direction of the longitudinal center axis (FIG 10).
	Regarding claim 16/4, Ohta was discussed above in claim 4. Ohta further teaches wherein the deflection hook (54) is arranged in such a way that it supports the last winding (44a) in the direction of the longitudinal center axis (FIG 10).
	Regarding claim 17/2, Ohta was discussed above in claim 2. Ohta further teaches wherein a deflection hook (54) made of a plastic (resin is also a type of plastic) or an insulated metal is used as the deflection hook (54).
	Regarding claim 18/3, Ohta was discussed above in claim 3. Ohta further teaches wherein a deflection hook (54) made of a plastic (resin is also a type of plastic) or an insulated metal is used as the deflection hook (54).
	Regarding claim 19/4, Ohta was discussed above in claim 4. Ohta further teaches wherein a deflection hook (54) made of a plastic (resin is also a type of plastic) or an insulated metal is used as the deflection hook (54).
	Regarding claim 20/5, Ohta was discussed above in claim 5. Ohta further teaches wherein a deflection hook (54) made of a plastic (resin is also a type of plastic) or an insulated metal is used as the deflection hook (54).

Regarding claim 7, Ohta teaches a wire coil (44), comprising: multiple windings of a ply of the wire coil (44) consisting of an insulated wire (insulator 43) starting from a first winding (44c) up to a last winding (44a) are wound onto a coil core (42) of the wire coil (44), wherein the last winding (44a) is hooked in an electrically insulating deflection hook (54) of the wire coil (44) which is fixed with respect to the coil core (42) and the wire (44) is deflected by the deflection hook (54).

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nonoguchi et al. (US 2013/0043749).
Regarding claim 8, Nonoguchi teaches a method for producing an electrical machine ([0058]), which has at least one wire coil (3f), wherein multiple windings of a ply of the wire coil (3f) consisting of an insulated wire1407780749US (bobbin 2) starting from a first winding (3a) up to a last winding (3b) are wound onto a coil core (1) of the wire coil (3f), wherein the last winding (4b) is hooked in an electrically insulating deflection hook (4a) of the wire coil (3f) which is fixed with respect to the coil core (1) and the wire (3f) is deflected by the deflection hook (4a).
Regarding claim 9/8, Nonoguchi was discussed above in claim 8. Nonoguchi further teaches wherein the electrical machine has a further wire coil (3g) and multiple further windings of a further ply of the further wire coil (3g) consisting of the insulated wire (bobbin 2) starting from a further first winding (3c) to a further last winding (3e) are wound on a further coil core (1e) of the further wire coil (3g), wherein the wire (3f) of the wire coil (3f) deflected by the deflection hook (4a) is guided to the further first winding (3c) of the further ply (FIG 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINKI CHANG/           Examiner, Art Unit 2834 

/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834